                UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          CENTRAL DIVISION

RANDALL LEE DALTON, et al.,               )
                                          )
                    Plaintiffs,           )
                                          )
       v.                                 ) Case No. 17-04057-CV-C-NKL
                                          )
MICHAEL BARRETT, et al.,                  )
                                          )
                    Defendants.           )

        AMICUS BRIEF OF THE MISSOURI ATTORNEY GENERAL
            AS TO THE PROPOSED CONSENT JUDGMENT

      As requested by this Court’s July 12, 2019 Order, the Missouri Attorney

General respectfully submits this amicus brief concerning the proposed consent

judgment. The Attorney General, as Missouri’s constitutional officer charged with

representing the interests of all Missourians, upholding and defending Missouri law,

and protecting public safety, strongly urges the Court to reject the proposed consent

judgment for several reasons.

      First, Missouri law expressly prohibits the Missouri State Public Defender

(“MSPD”) system from limiting the availability of an attorney to accept cases based

on a determination that a public defender’s office has exceeded a caseload standard.

However, the proposed consent judgment imposes a caseload standard on every

attorney and office in the public defender system. The proposed consent judgment

prohibits the MSPD from assigning cases to an attorney that might result in an

attorney working more than 2,080 hours per year, or 40 hours per week.          This

circumvents the necessity of making individualized determinations, and would be


                                         1

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 1 of 20
made without the opportunity to receive evidence or testimony on the development of

this caseload standard. And if the Court enters the proposed consent judgment, it

never will.

      Second, the proposed consent judgment directly contravenes or undermines

the legislative intent of other Missouri statutes and rules governing the

representation of criminal defendants. And the proposed consent judgment will

require public defenders to take certain actions in litigation that may run afoul of an

attorney’s obligations under the Missouri Rules of Professional Responsibility.

      Third, the proposed consent judgment is likely to have a deleterious effect on

public safety in Missouri.   If this Court enters the proposed consent judgment,

Missouri judges will be unable to consider the caseloads, capabilities, skills, and

experiences of individual MSPD attorneys. Instead, the District Defender leading a

regional MSPD office must only notify the appropriate Missouri trial court judge that

the caseload standard has been breached. At that point, the judge’s only practical

options will be to dismiss a case, work towards eliminating incarceration as a

sanction, or appoint private counsel. Untold numbers of indigent defendants may be

released from jail or not sentenced at all, regardless of the severity of their charged

crimes.

      Finally, the proposed consent judgment is wholly attenuated from any live

issues present with the four remaining plaintiffs in this case. When this case was

filed, it was about five plaintiffs and whether they are being provided with

constitutionally adequate representation by the Missouri State Public Defender’s



                                          2

          Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 2 of 20
office. Just months before trial, the remaining parties have asked this Court to enter

a proposed consent judgment that expressly disclaims any finding that Defendants

violated any criminal defendant’s constitutional rights (Doc. 222-1, Consent

Judgment, Section II(n)). Instead, the proposed consent judgment provides relief on

a class-wide basis to all current and future indigent criminal defendants and to the

entire MSPD system. This Court has already declined to certify this case as a class

action.    Entering the proposed consent judgment would undermine this Court’s

previous ruling.

      I.       The proposed consent judgment contravenes Missouri statutes
               governing the appointment of public defenders to indigent
               criminal defendants.

               A.    Missouri law prohibits imposing a brightline caseload standard
                     on public defenders based on hours worked.

      Section 600.062, RSMo, expressly prohibits the MSPD from limiting the

availability of any public defender office or individual attorney “based on a

determination that the office has exceeded a caseload standard.” In spite of this clear

Missouri law, the proposed consent judgment requires the MSPD to limit the

availability of its attorneys based on a caseload standard. The proposed consent

judgment provides that “the MSPD shall ensure that public defenders not exceed the

MSPD caseload standard.” (Consent Judgment, Section XVIII(e)). The proposed

consent judgment fixes the caseload standard at 173.3 hours’ worth of cases on a

monthly basis. (Consent Judgment, Section V(f)). This amount was calculated to

“equal 40 hours a week, 52 weeks a year.” (Consent Judgment, Section XVIII(f)). The

caseload standard in the proposed consent judgment will drive the MSPD’s

                                          3

          Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 3 of 20
assignment of cases to its attorneys, directly contravening the unambiguous bar in

§ 600.062, RSMo, against implementing caseload standards.

      What is more, the proposed consent judgment contains no provision for this

caseload standard to be reexamined or adjusted over the proposed consent judgment’s

seven-year term. The caseload standard in the proposed consent judgment is simply

not permitted by Missouri law. And the basis for these numbers has not been briefed

by the parties to the lawsuit or subjected to judicial scrutiny. If the Court enters the

proposed consent judgment, they never will be.

      Though the MSPD is statutorily prohibited from implementing a bright-line

rule based on hours worked for assigning cases, Missouri law does provide

mechanisms for public defenders to obtain relief if their caseload is preventing them

from providing effective assistance of counsel. Under § 600.063, RSMo, an individual

MSPD attorney can request a conference to discuss caseload issues with the presiding

judge of the circuit court serving an MSPD district office. The attorney must “state

the reasons why the individual public defender or defenders will be unable to provide

effective assistance of counsel due to caseload concerns.” § 600.063.1, RSMo. After

filing the motion and conferring with the court, the court may decide that the

individual attorney does not have a caseload preventing him from providing effective

assistance of counsel, or the court may grant limited relief. Section 600.063.2 allows

the court to appoint a private attorney, place a case on a waiting list, grant

continuances, or take other actions.




                                           4

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 4 of 20
      MSPD defenders have used this very provision throughout the State, but the

MSPD is now attempting to circumvent it.            The proposed consent judgment

substitutes an individual attorney’s assessment of his own caseload with a caseload

standard—one that is expressly prohibited by § 600.062, RSMo. Instead of filing a

motion with a circuit court to discuss caseload management issues and allowing the

circuit court to consider factors specific to that individual attorney, the proposed

consent judgment provides that an attorney shall “notif[y] the circuit court that the

caseload standard has been reached.” (Consent Judgment, Section XVIII(l)). Upon

being notified, the circuit court may then appoint private counsel, dismiss the case,

or engage with the prosecutor about eliminating incarceration as an offense. (Id.).

Sections 600.062 and 600.063, RSMo, only allow the exemption of individual

attorneys from taking cases. The exemption cannot, under the statutes, be based

exclusively on a caseload standard. And the statutes only permit that exemption if

the circuit court approves the exemption based on a finding that the individual

attorney has an excessive caseload preventing that individual attorney from

providing effective assistance of counsel.

      The proposed consent judgment robs Missouri state courts of their jurisdiction

and responsibility to assess an individual attorney’s caseload, skills, experience, and

capabilities. If this Court enters the proposed consent judgment, the mechanisms in

§ 600.063, RSMo, become illusory. Under the proposed consent judgment, a court will

simply be notified that a caseload standard has been reached. If a court is so notified,

the court can provide only certain relief. The court will be unable to engage in its



                                             5

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 5 of 20
judicial function to truly analyze whether the attorney is able to provide effective

assistance of counsel. Whereas a court can conduct an individualized assessment

tailored to the specific attorney making a motion under § 600.063, RSMo, the

proposed consent judgment establishes a universal rule applicable to all MSPD offices

and attorneys. The proposed consent judgment therefore replaces the court’s own

independent assessment of a matter, undermining the role of a judge and Missouri

statutes.

      MSPD attorneys have pursued the judicial conferences under § 600.063, RSMo,

and courts have rejected (although not in every instance) their arguments that their

caseloads prevent them from providing effective assistance of counsel. In one recent

case, the Jackson County Circuit Court considered detailed information about the

caseload for the District 16 Public Defender’s Office. In re: Area 16 Public Defender

Office III (Case No. 1716-MC14505, Circuit Court of Jackson County). The Court

noted that during a 10-year period, while the number of attorneys in the office

remained essentially consistent, the office saw a 63% reduction in the number of cases

assigned to the office. “Based on the specific information and data,” the Court noted,

“it is not reasonable to conclude, under any standard or legal burden, that the District

16 office has caseload issues.” Id. at p. 15 (emphasis in original).

      So, despite the MSPD’s efforts to convince Missouri courts that their caseloads

prevent them from providing constitutionally adequate representation to indigent

defendants, the MSPD urges this Court to enter a proposed consent judgment as a

backdoor way of imposing a caseload standard throughout the entire MSPD system.



                                           6

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 6 of 20
The proposed consent judgment has no appreciation for nuance of the capabilities,

skills, or demands of individual MSPD attorneys or even regional MSPD offices.

Instead, the proposed consent judgment will impose a single standard, prohibited by

Missouri law, on all MSPD attorneys and offices. It effectively grants the MSDP—a

defendant to the lawsuit—class-wide relief.

      Granting class-wide relief to the MSPD is especially unwarranted because

MSPD attorneys have, in fact, successfully pursued caseload relief under § 600.063,

RSMo. See In re: Missouri State Public Defender District 21, St. Louis County Trial

Office (Case No. 18SL-CC00129, St. Louis County Circuit Court). If an individual

public defender does have an excessive caseload preventing him or her from providing

effective assistance of counsel, the statutory procedures have been proven to work.

Subjecting all MSPD attorneys to the 40-hour per week caseload standard forces all

public defenders to limit their representation, even if they are capable of providing

effective assistance of counsel with a higher caseload.

             B.     The proposed consent judgment will grant the MSPD authority
                    that it does not have under Missouri law.

      The proposed consent judgment also grants the MSPD authority that it does

not have under Missouri law. Section VIII(e) of the proposed consent judgment places

the MSPD in a supervisory authority over county jails’ provision of applications for

public defender services. Specifically, the MSPD shall ensure that “county jails are

aware of and in compliance with all relevant laws regarding the provision of such

applications.” However, no Missouri law grants the MSPD authority to serve as a

compliance monitor for county jails. Moreover, the proposed consent judgment does

                                          7

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 7 of 20
not address the consequences if a jail does not comply with this provision. If the

MSPD takes on an oversight role over county jails’ provision of applications for public

defender services, it is unclear whether the MSPD or the jail is ultimately liable if

the jail falls short of its obligation.

       Section VIII(e) of the proposed consent judgment requires the MSPD to “take

appropriate legal steps to ensure that county jails and state prisons are in compliance

with all laws and rules regarding access to counsel and the privacy of client

communications.” The terms do not make clear what “appropriate legal steps” the

MSPD may take, but Missouri law already makes the Director of the Department of

Corrections responsible for the operation of state prisons. Under § 217.025.1, RSMo,

the Director of the Department of Corrections is entrusted with the “general

supervision, management and control” of Missouri’s prison system. No Missouri law

grants the MSPD supervisory authority over the state prison system.

       Furthermore, none of the proposed findings of fact in the proposed consent

judgment addresses issues with privacy of client communication and defendants’

communication with their attorneys inside Missouri’s prisons or jails. This relief was

not sought in the plaintiffs’ Complaint, and the facts set forth in the proposed consent

judgment do not support granting it. The proposed consent judgment therefore

grants the MSPD—the defendants in this lawsuit—powers it does not have under

Missouri law. The expansion of the MSPD’s powers only reinforces the fact that the

ACLU and the MSPD are not truly adverse parties in this lawsuit.




                                           8

        Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 8 of 20
             C.     The proposed consent judgment is not premised on facts to support
                    a violation of federal law and thereby override Missouri law.

      “While parties can settle their litigation with consent decrees, they cannot

agree to disregard valid state laws, and cannot consent to do something together that

they lack the power to do individually.” Perkins v. City of Chicago Heights, 47 F.3d

212, 216 (7th Cir. 1995) (internal citations omitted). State entities, like the MSPD,

“cannot enter into an agreement allowing them to act outside their legal authority,

even if that agreement is styled as a ‘consent judgment’ and approved by a court.” St.

Charles Tower, Inc. v. Kurtz, 643 F.3d 264, 270 (8th Cir. 2011).         If a consent

judgment’s terms are not “narrowly tailored so as to infringe state sovereignty as

minimally as possible,” the consent judgment is invalid and unenforceable. Id. (citing

Perkins). In Kurtz, the Eighth Circuit reversed the district court’s entry of a consent

judgment that contravened Missouri law because the consent judgment’s remedy was

not “necessary to rectify a violation of federal law” and it was not narrowly tailored

to minimize infringement on state sovereignty. Id. at 270-71.

      The proposed consent judgment clearly contravenes Missouri law and

undermines the Missouri Supreme Court Rules, as discussed below. The remedies

provided in the proposed consent judgment are simply not necessary to rectify any

violation of federal law.

      First, the proposed consent judgment expressly disclaims any federal

constitutional violation. In Section II(n), the proposed consent judgment states that

the “MSPD does not admit that the constitutional rights of any specific indigent

defendant or defendants, including plaintiffs, have been violated.” The closest the

                                          9

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 9 of 20
proposed consent judgment comes to finding a constitutional violation is speculation

that “there is a high likelihood that Plaintiffs would be able to prove their

constitutional claims against the MSPD.” (Consent Judgment, Section III(j)). Absent

any finding that any plaintiff’s constitutional rights have been violated, a consent

judgment that contravenes state law is not permitted under controlling Eighth

Circuit precedent.

      Second, even if this Court were to interpret the proposed consent judgment as

supporting an actual violation of the Constitution by the MSPD, the relief granted by

the proposal is not necessary to rectify that violation. As discussed below, only one

of the remaining four plaintiffs in this case has standing to proceed with this lawsuit

to trial. And that plaintiff, Viola Bowman, has been represented by the same public

defender for over four years. That public defender has not moved to withdraw from

Ms. Bowman’s case, and the Attorney General’s Office could not find record of him

filing a motion under § 600.063, RSMo. Granting systemic relief to tens of thousands

of current and future criminal defendants and to the entire MSPD system based on

speculation that one person’s federal constitutional rights might be violated is not

narrowly tailored to minimize intrusions into Missouri’s state sovereignty and the

statutory scheme of Chapter 600, RSMo.

      II.    The proposed consent judgment imposes on MSPD attorneys
             different ethical standards from the Missouri Rules of
             Professional Conduct, and it will supplant several Missouri
             Supreme Court Rules for criminal practice and procedure.

      In a number of ways, the proposed consent judgment will require MSPD

attorneys to take actions that may undermine or conflict with their ethical obligations

                                          10

      Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 10 of 20
under the Missouri Rules of Professional Conduct. The proposed consent judgment

could have included a provision exempting MSPD from taking actions that conflict

with their ethical obligations. Instead, the only instances in which the Rules of

Professional Conduct are mentioned in the proposed consent judgment are in the

provisions that talk about conflicts of interest created by excessive workloads.

      For example, Section VII(b) of the proposed consent judgment requires MSPD

attorneys to promptly file a motion for a bail review hearing if the trial court declines

to release a client pre-trial, or if a client is unable to post bail. However, Rule 4-3.1

of the Rules of Professional Conduct prohibit Missouri attorneys from making

unmeritorious claims and contentions. By requiring MSPD attorneys to file certain

motions in all cases, there is a reasonable likelihood that they will be put in a position

where they will file a pleading in violation of Rule 4-3.1.

      In addition, by imposing a caseload standard on all MSPD attorneys and

offices, the proposed consent judgment likely undermines Rule 4-1.1. That Rule

states that Missouri attorneys shall provide competent representation to a client with

the appropriate “legal knowledge, skill, thoroughness and preparation reasonably

necessary for the representation.” But the new caseload standard was developed by

an accounting firm’s many-years-old study of the number of hours an attorney should

devote to a specific type of case. While the proposed consent judgment does not

expressly prohibit an MSPD attorney from spending more time on a given case, the

caseload standard is inextricably linked with how many hours an attorney should




                                           11

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 11 of 20
spend on a case, regardless of the legal knowledge, skill, thoroughness and

preparation necessary for the representation.

         Finally, the proposed consent judgment will affect the way that criminal cases

are prosecuted and tried in Missouri, undermining the Missouri Supreme Court

Rules.     For example, Missouri Supreme Court Rule 25.02(b) requires discovery

requests to be filed within 20 days of arraignment. However, Section X(b) of the

proposed consent judgment drastically reduces this to only two days after

arraignment in felony cases, contrary to Missouri Supreme Court Rules.             The

proposed consent judgment therefore substitutes the trial strategy and judgment of

individual public defenders, forcing them to propound discovery in 10% of the time

that the Missouri Supreme Court Rules allow. In other places, too, the proposed

consent judgment substitutes the trial strategy of individual public defenders by

mandating them to take certain actions in discovery, trial, and appeal that are not

mandated by the Missouri Supreme Court rules, including filing motions, requesting

hearings, filing briefs, and seeking oral argument. (See generally Consent Judgment,

Section X).

         III.   The proposed consent judgment will adversely impact public
                safety and limit the availability of public defenders to provide
                representation to clients needing their services.

         The proposed consent judgment will not only affect MSPD attorneys and the

plaintiffs to this case, it will impact the entire criminal justice system. As discussed

in Part I above, the proposed consent judgment will substitute a circuit court’s

assessment under § 600.063, RSMo, of an individual public defender’s workload.



                                           12

         Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 12 of 20
Instead, under the proposed consent judgment, all a public defender has to do is notify

a trial court that his caseload has exceeded 173.3 hours’ worth of cases.         After

receiving this notification, a court’s options are limited.     These options include

entirely dismissing a case or eliminating incarceration as an offense, regardless of

the severity of the charged crime. (Consent Judgment, Section XVIII(l)). Nothing in

Missouri law authorizes courts to take these actions based entirely on an individual

public defender’s workload. The proposed consent judgment, on the other hand, does

just that, providing for dismissal of a case “in lieu of processing additional indigence

applications when this standard has been reached.” (Id.).

      Individuals accused of some of the most serious felonies in Missouri—rape,

kidnapping, armed robbery—may walk free without undergoing a trial because a

public defender’s office will refuse to take any cases that will require an attorney to

work more than 40 hours per week. And that threshold may be even lower, because

the proposed consent judgment allows the MSPD to seek downward adjustments in

the caseload standard. (Consent Judgment, Section XVIII(o)). Upon notification that

an attorney’s caseload standard has been met, courts may also eliminate

incarceration as a possible penalty for a charged offense. The relief sought in the case

and in the proposed consent judgment will cause grave risks to public safety in a

concrete and particularized way.

      And critically, the proposed consent judgment will limit the availability of

public defenders to represent indigent defendants—the very people they should be

representing. By indiscriminately limiting the number of hours worked per public



                                          13

      Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 13 of 20
defender, it is entirely likely that many indigent defendants will not be able to gain

access to a lawyer at all. The proposed consent judgment acknowledges that the

MSPD currently maintains a waitlist of indigent defendants awaiting public defender

services. “During their time on a waitlist, indigent defendants have no access to legal

representation whatsoever.” (Consent Judgement, Section II(m)). It is unclear if the

MSPD will continue to maintain a waitlist, because the proposed consent judgment

states that “in lieu of . . . placing such defendants on a wait list for public defender

services, the MSPD shall ensure that the relevant District Defender promptly notifies

the court that the caseload standard has been reached.” (Consent Judgment, Section

XVIII(l)). Even if the MSPD continues placing defendants on a waitlist, more and

more indigent defendants will be prosecuted without being provided access to a public

defender.

      The United States and the Missouri Constitutions require that criminal

defendants receive adequate assistance of counsel. But instead of ensuring that an

individual defendant is receiving adequate counsel, the proposed consent judgment

flips the focus from the defendant to the public defender. There is no guarantee that

limiting the caseloads of the entire MSPD system ensures that any current or future

defendant charged with a crime will receive adequate assistance of counsel.           If

anything, the proposed consent judgment limits the availability of attorneys to

provide counsel.




                                          14

      Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 14 of 20
      IV.   The proposed consent judgment inappropriately grants class-
            wide relief, and it will be enforceable by untold numbers of
            criminal defendants.

      The proposed consent judgment makes as third-party beneficiaries “all

indigent persons who are now, or who will be, under formal charge before a state

court in Missouri . . . and who are represented by MSPD, or should be represented by

MSPD[.]” These third parties, representing an untold number of present and future

criminal defendants, can sue to enforce the terms of the proposed consent judgment.

However, this Court has already refused plaintiffs’ motion—notably unopposed by

the MSPD—to certify this case as a class action.

      In its order denying class certification, the Court rejected the plaintiffs’

argument that this case “requires an analysis of MSPD at the system-wide level, and

does not depend on the particular circumstances of individual cases.” [Doc. 212, p.

8]. The Court reasoned:

            None of the questions that Plaintiffs present are apt to
            generate common answers, and instead the answers may
            vary depending upon any one of a number of factors,
            including the Plaintiffs’ location and type of criminal
            charge, and may even vary among individual MSPD
            attorneys. For instance, the Plaintiffs cannot establish the
            answer to “whether the State has met its obligation to
            provide counsel,” without providing evidence from each of
            MSPD’s forty-two offices and three divisions. The answer
            could quite conceivably be yes in one MSPD office, but no
            in another.

[Id.]. The Court found that the 10,000+ indigent criminal defendants in Missouri do

not share common questions of law and fact.     The plaintiffs could not “’bridge the

conceptual gap’ between their contention that the MSPD is underfunded and



                                        15

      Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 15 of 20
overworked, and their allegation that every putative class member has suffered a

common injury of inadequate counsel.” [Id. at p. 9].

      The consent judgment would without a doubt grant class-wide relief to “all

indigent persons who are now, or who will be, under formal charge before a state

court in Missouri,” (Consent Judgment, Section XXI(c)), flouting this Court’s order

denying class certification just a few short months ago.            This is especially

inappropriate because only one of the four plaintiffs in this lawsuit is currently on

trial. Each of the four plaintiffs are, or were, actually represented by counsel in their

criminal cases. See Case Nos. 15CT-CR02237-01; 16CT-CR1306-01; 15CY-CR00043;

16AO-CR00722-01; 17MG-CR00068-1.

      As of the date of this brief, plaintiffs Randall Lee Dalton, Dorian Samuels, and

Brian Richman have pleaded guilty. These three plaintiffs were represented by

counsel during their plea proceedings. By pleading guilty, they have waived any

claims they may have for ineffective assistance of counsel, unless the claim is limited

to how an attorney’s conduct affected the guilty plea. Worthington v. State, 166

S.W.3d 566, 573 (Mo. banc 2005) (By pleading guilty, a defendant “waived any claim

that counsel was ineffective except to the extent that the conduct affected the

voluntariness and knowledge with which the plea was made.”). Any claims they may

have at this point regarding effective assistance of counsel are moot and not

justiciable. See id.; see also Tolen v. State, 934 S.W.2d 639, 643 (Mo. App. E.D. 1996)

(Where a guilty plea is “both counselled and voluntary, claims of failure to investigate




                                           16

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 16 of 20
factual issues are subsumed and rendered moot by the guilty plea.”) (citations and

editing marks omitted).

      And because they have pleaded guilty, they should be dismissed from this

lawsuit. Notably, the MSPD—who, as a self-interested defendant, will immensely

benefit from a reduction in the hours worked by its attorneys—has not sought

dismissal of these three plaintiffs. This Court has previously dismissed the original

lead plaintiff to this case, Shondel Church, after Mr. Church pleaded guilty. [Doc.

69]. Just as this Court held that Mr. Church lacked standing to be a plaintiff after

his guilty plea, Plaintiffs Dalton, Samuels, and Richman, too, lack standing and

should be dismissed.

      That leaves one plaintiff left to shoulder the burden for obtaining class-wide

relief on behalf of thousands of indigent non-party criminal defendants and the entire

MSPD system. Viola Bowman was charged with first-degree murder and armed

criminal action, and her case is set for trial in October 2019.          She has been

represented by the same MSPD attorney since shortly after her arraignment in

January 2015. That attorney has not sought to withdraw from her case, and the

Attorney General’s Office has not found record of him filing a motion or obtaining

relief under § 600.063, RSMo. And Ms. Bowman does not appear to have requested

that the court appoint her a new attorney in her criminal case. Because her case is

ongoing, she can raise any claims for ineffective assistance of counsel during her trial

or on appeal. Missouri Supreme Court Rules 24.035 and 29.15 provide for post-

conviction relief in the event she claims ineffective assistance of counsel.



                                           17

       Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 17 of 20
      In addition, the proposed consent judgment raises substantial questions about

enforcement.    As third-party beneficiaries with enforcement rights (Consent

Judgment, Section XXI(c)), presumably any future indigent criminal defendant can

seek relief in this Court if the MSPD does not comply with the judgment’s terms.

Given the breadth of the terms—e.g., an attorney’s hours worked, communication

with a public defender’s clients, filing of motions, and serving of discovery—this Court

may be faced with countless motions to enforce the consent judgment. Those motions

to enforce would typically, and appropriately, be addressed during the course of a

criminal defendant’s prosecution. But if a criminal defendant’s public defender does

not propound discovery within two days of an indictment, respond to a client’s phone

message within two days of receipt, or provide a client with a copy of a motion within

five days of filing, the defendant is presumably authorized to file a civil motion to

enforce the consent judgment in this Court.

      Furthermore, the proposed consent judgment vests significant authority in a

court-appointed Monitor to oversee the MSPD’s compliance with the terms of the

consent judgment.      The dispute resolution procedures provide that Plaintiffs’

counsel—the ACLU—must bring to the Monitor’s attention any issues about the

MSPD’s compliance with the consent judgment. (Consent Judgment, Section XX).

Notably, the proposed consent judgment does not authorize the plaintiffs

themselves—the only parties truly entitled to relief in this lawsuit—to bring these

issues to the Monitor’s attention. Rather, the ACLU, who may not represent any

future criminal defendants affected by the MSPD’s counsel in a criminal case, is



                                          18

      Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 18 of 20
granted authority to serve as a check on the MSPD system. Granting Plaintiffs’

counsel such expansive rights, completely untethered to the representation given to

an individual criminal defendant, is extraordinary and unwarranted.

      The proposed consent judgment will make monumental changes to the way

that criminal defendants are prosecuted, tried, and represented by counsel in

Missouri. These changes will based on one plaintiff who has been represented by the

same public defender for over four years and who does not appear to have raised any

claims for ineffective assistance of counsel in her criminal case. This Court should

preside over this case at trial, and the MSPD should defend the adequacy of its

representation given to the individual plaintiffs in this lawsuit.      Public policy,

Missouri law, and this Court’s own prior decisions in this case dictate that this Court

should not grant class-wide relief and open the floodgates to untold numbers of

motions or lawsuits by current and future criminal defendants, who already have

recourse under state law.

                                   CONCLUSION

      For the reasons stated, the Court should not enter the proposed consent

judgment.




                                          19

      Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 19 of 20
                                               Respectfully submitted,

                                               ERIC S. SCHMITT
                                               Attorney General

                                               /s/ Jeremiah J. Morgan
                                               Jeremiah J. Morgan
                                                  Deputy Attorney General, Civil
                                                  Missouri Bar No. 50387
                                               Cristian M. Stevens
                                                  Deputy Attorney General, Criminal
                                                  Missouri Bar No. 48028
                                               Missouri Attorney General’s Office
                                               P.O. Box 899
                                               Jefferson City, MO 65102
                                               Phone: 573-751-3321
                                               Fax: 573-751-9456

                                               ATTORNEYS FOR INTERVENOR
                                               THE MISSOURI ATTORNEY
                                               GENERAL

                           CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of July, 2019, a true and correct copy of
the foregoing was filed with the Clerk of the Court using the Court’s online case filing
system, and thereby served on all parties in the case.



                                               /s/ Jeremiah J. Morgan
                                               Jeremiah J. Morgan




                                          20

      Case 2:17-cv-04057-NKL Document 247 Filed 07/26/19 Page 20 of 20
